 KORB'S TRADING POSTKorb's Trading Post, Inc. and Warehouse, Processing& Distribution Workers' Union, Local 26, Interna-tional Longshoremen's & Warehousemen's Union.Case 31-CA-6887September 19, 1977DECISION AND ORDERBY CHAIRMAN FANNING AND MEMBERSJENKINS AND MURPHYUpon a charge filed on March 9, 1977, byWarehouse, Processing & Distribution Workers'Union, Local 26, International Longshoremen's &Warehousemen's Union, herein called the Union,and duly served on Korb's Trading Post, Inc., hereincalled the Respondent, the General Counsel of theNational Labor Relations Board, by the RegionalDirector for Region 31, issued a complaint on April26, 1977, against Respondent, alleging that Respon-dent had engaged in and was engaging in unfairlabor practices affecting commerce within the mean-ing of Section 8(a)(5) and (1) and Section 2(6) and (7)of the National Labor Relations Act,' as amended.Copies of the charge, order severing cases, amendedcomplaint, and notice of hearing before an Adminis-trative Law Judge were duly served on the parties tothis proceeding.With respect to the unfair labor practices, theamended complaint alleges in substance that onDecember 20, 1976, following a Board election inCase 31-RC-3604, the Union was duly certified asthe exclusive collective-bargaining representative ofRespondent's employees in the unit found appropri-ate;2and that, commencing on or about February18, 1977, and at all times thereafter, Respondentrefused, and continues to date to refuse, to bargaincollectively with the Union as the exclusive bargain-ing representative, although the Union has requestedand is requesting it to do so. On May 13, 1977,Respondent filed its answer to the complaintadmitting in part, and denying in part, the allegationsin the complaint, and raising as affirmative defensesthat (I) the Acting Regional Director had noauthority to certify a labor organization as anexclusive collective-bargaining representative, (2)Respondent was denied due process in the represen-tation proceeding, and (3) the results of the electionare tainted by improper preelection conduct engagedin by the Union.I The complaint was issued as part of an order sevenng cases, amendedcomplaint, and notice of heanng. Severed were Cases 31-CA-6594 and 31-CA-6736, which were settled by the parties on that date.2 Official notice is taken of the record in the representation proceeding,Case 31-RC 3604, as the term "record" is defined in Secs. 102.68 and102.69(g) of the Board's Rules and Regulations, Series 8, as amended. See232 NLRB No. 13On June 23, 1977, counsel for the General Counselfiled directly with the Board a Motion for SummaryJudgment. Subsequently, on July 1, 1977, the Boardissued an order transferring the proceeding to theBoard and a Notice To Show Cause why the GeneralCounsel's Motion for Summary Judgment should notbe granted. Respondent thereafter filed a response toNotice To Show Cause.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.Upon the entire record in this proceeding, theBoard makes the following:Ruling on the Motion for Summary JudgmentIn its answer to the amended complaint andresponse to the Notice To Show Cause, the Respon-dent admits its refusal to bargain, but attacks theUnion's certification on the basis that (I) a unitincluding inventory control employees is inappropri-ate, (2) its objections in the underlying representationcase were improperly overruled without a hearing,and (3) the Acting Regional Director has noauthority to certify a labor organization as anexclusive representative. Counsel for the GeneralCounsel argues that there are no matters warrantinga hearing because the issues concerning the Union'scertification were litigated and determined in theunderlying representation case and that the ActingRegional Director acted within its delegated authori-ty. We agree with the General Counsel.A review of the record herein, including the recordin Case 31-RC-3604, indicates that on October 14,1976, an Acting Regional Director issued a Decisionand Direction of Election in the unit found appropri-ate which included, inter alia, inventory controlemployees. The Union won the election conductedon November 10, 1976. Thereafter, the Respondentfiled timely objections to the election alleging thatthe Union (1) made promises and guarantees ofimproved wages and benefits, (2) sent misleadingcampaign material, (3) threatened, coerced, andintimidated employees, (4) discriminated upon thebasis of race, national origin, and sex, and (5)induced employees to vote for the Union by tellingthem that unless they voted for the Union they wouldhave to pay initiation fees. On December 20, 1976,after investigation of the Respondent's objections,LTV Electrosystents, Inc., 166 NLRB 938 (1967), enfd. 388 F.2d 683 (C.A. 4,1968); Golden Age Beverage Co., 167 NLRB 151 (1967), enfd. 415 F.2d 26(C.A. 5, 1969): Intertype Co. v. Penello, 269 F.Supp. 573 (D.C. Va., 1967):Foller Corp., 164 NLRB 378 (1967), enfd. 397 F.2d 91 (C.A. 7, 1968); Sec.9(d) of the NLRA, as amended.67 DECISIONS OF NATIONAL LABOR RELATIONS BOARDthe Acting Regional Director issued a SupplementalDecision and Certification of Representative,3over-ruling the objections and certifying the Union. TheRespondent filed a timely request for the review ofthe Acting Regional Director's Supplemental Deci-sion and Certification of Representative, and theBoard, by telegraphic order dated February 9, 1977,denied the request as it raised no substantial issuewarranting review.As to Respondent's contention that its objectionsto the election in the underlying representationproceeding were improperly overruled without ahearing, we necessarily found in denying review ofthe Acting Regional Director's Supplemental Deci-sion and Certification of Representative that Re-spondent had not raised issues warranting a hearingand, therefore, a hearing was not required.4It thusappears that Respondent is attempting to raise hereinissues which were raised and determined in theunderlying representation case. It is well settled thatin the absence of newly discovered or previouslyunavailable evidence or special circumstances arespondent in a proceeding alleging a violation ofSection 8(a)(5) is not entitled to relitigate issueswhich were or could have been litigated in a priorrepresentation proceeding.5All issues raised by the Respondent in thisproceeding were or could have been litigated in theprior representation proceeding and the Respondentdoes not offer to adduce at a hearing any newlydiscovered or previously unavailable evidence, nordoes it allege that any special circumstances existherein which would require the Board to reexaminethe decision made in the representation proceeding.We therefore find that the Respondent has not raisedany issue which is properly litigable in this unfairlabor practice proceeding. We shall, accordingly,grant the Motion for Summary Judgment.On the basis of the entire record, the Board makesthe following:FINDINGS OF FACT1. THE BUSINESS OF THE RESPONDENTRespondent, a California corporation, is engagedin the warehousing and distribution of clothing to itsretail outlets. Respondent annually purchases andreceives goods or services valued in excess of $10,000directly from suppliers located outside the State of3 We find no merit to the Respondent's affirmative defense that theActing Regional Director has no authonty to certify a labor organization asan exclusive collective-bargaining representative. Acting Regional Directorshave the same authority as the Regional Director in whose stead they aredesignated to serve. The Board has delegated authority over representationcases to Regional Directors under Sec. 3(b) of the Act, and that delegationhas been held to be valid. Wallace Shops, Inc., 133 NLRB 36 (1961);Weyerhaeuser Company, 142 NLRB 702 (1963); Magnesium Casting Co. v.California. It also annually derives gross revenues inexcess of $500,000.We find, on the basis of the foregoing, thatRespondent is, and has been at all times materialherein, an employer engaged in commerce within themeaning of Section 2(6) and (7) of the Act, and thatit will effectuate the policies of the Act to assertjurisdiction herein.II. THE LABOR ORGANIZATION INVOLVEDWarehouse, Processing & Distribution Workers'Union, Local 26, International Longshoremen's &Warehousemen's Union, is a labor organizationwithin the meaning of Section 2(5) of the Act.Ill. THE UNFAIR LABOR PRACTICESA. The Representation Proceedingi. The unitThe following employees of the Respondentconstitute a unit appropriate for collective-bargain-ing purposes within the meaning of Section 9(b) ofthe Act:All warehouse employees, shipping and receivingemployees, maintenance and repair employees,plant clerical workers, inventory control clerks,and truck drivers employed by the Employer atits warehouse located at 4795 McGrath, Ventura,California; excluding all guards, watchmen,salesmen, office clerical employees and supervi-sors as defined in the Act.2. The certificationOn November 10, 1976, a majority of the employ-ees of Respondent in said unit, in a secret-ballotelection conducted under the supervision of ActingRegional Director for Region 31 designated theUnion as their representative for the purpose ofcollective bargaining with the Respondent. TheUnion was certified as the collective-bargainingrepresentative of the employees in said unit onDecember 20, 1976, and the Union continues to besuch exclusive representative within the meaning ofSection 9(a) of the Act.N.L.R.B., 401 U.S. 137 (1971). Accordingly, the Acting Regional Directoracted within the authority conferred upon him by his office in issuing theSupplemental Decision and Certification of Representative. See also OtisHospital. Inc., 219 NLRB 164(1975).Williams Energy Company, 218 NLRB 1080, 1081 (1975).5 See Pittsburgh Plate Glass Co. v. N.LR.B., 313 U.S. 146, 162 (1941);Rules and Regulations of the Board, Secs. 102.67(f) and 102.69(c).68 KORB'S TRADING POSTB. The Request To Bargain and Respondent'sRefusalCommencing on or about November 10, 1976, andcontinuing to date, and more particularly, onFebruary 18 and March 4 and 14, 1977, and at alltimes thereafter, the Union has requested theRespondent to bargain collectively with it as theexclusive collective-bargaining representative of allthe employees in the above-described unit. Com-mencing on or about February 18, 1977, andcontinuing at all times thereafter to date, theRespondent has refused, and continues to refuse, torecognize and bargain with the Union as theexclusive representative for collective bargaining ofall employees in said unit.Accordingly, we find that the Respondent has,since February 18, 1977, and at all times thereafter,refused to bargain collectively with the Union as theexclusive representative of the employees in theappropriate unit, and that, by such refusal, Respon-dent has engaged in and is engaging in unfair laborpractices within the meaning of Section 8(a)(5) and(1) of the Act.IV. THE EFFECT OF THE UNFAIR LABORPRACTICES UPON COMMERCEThe activities of the Respondent set forth in sectionIII, above, occurring in connection with its opera-tions described in section 1, above, have a close,intimate, and substantial relationship to trade,traffic, and commerce among the several States andtend to lead to labor disputes burdening andobstructing commerce and the free flow of com-merce.V. THE REMEDYHaving found that Respondent has engaged in andis engaging in unfair labor practices within themeaning of Section 8(a)(5) and (1) of the Act, weshall order that it cease and desist therefrom, and,upon request, bargain collectively with the Union asthe exclusive representative of all employees in theappropriate unit, and, if an understanding is reached,embody such understanding in a signed agreement.In order to insure that the employees in theappropriate unit will be accorded the services of theirselected bargaining agent for the period provided bylaw, we shall construe the initial period of certifica-tion as beginning on the date Respondent com-mences to bargain in good faith with the Union asthe recognized bargaining representative in theappropriate unit. See Mar-Jac Poultry Company, Inc.,136 NLRB 785 (1962); Commerce Company d/b/aLamar Hotel, 140 NLRB 226, 229 (1962), enfd. 328F.2d 600 (C.A. 5, 1964), cert. denied 379 U.S. 817(1964); Burnett Construction Company, 149 NLRB1419, 1421 (1964), enfd. 350 F.2d 57 (C.A. 10, 1965).The Board, upon the basis of the foregoing factsand the entire record, makes the following:CONCLUSIONS OF LAW1. Korb's Trading Post, Inc., is an employerengaged in commerce within the meaning of Section2(6) and (7) of the Act.2. Warehouse, Processing & Distribution Work-ers' Union, Local 26, International Longshoremen's& Warehousemen's Union, is a labor organizationwithin the meaning of Section 2(5) of the Act.3. All warehouse employees, shipping and receiv-ing employees, maintenance and repair employees,plant clerical workers, inventory control clerks, andtruck drivers employed by the Employer at itswarehouse located at 4795 McGrath, Ventura,California; excluding all guards, watchmen, sales-men, office clerical employees and supervisors asdefined in the Act, constitute a unit appropriate forthe purposes of collective bargaining within themeaning of Section 9(b) of the Act.4. Since December 20, 1976, the above-namedlabor organization has been and now is the certifiedand exclusive representative of all employees in theaforesaid appropriate unit for the purpose of collec-tive bargaining within the meaning of Section 9(a) ofthe Act.5. By refusing on or about February 18, 1977, andat all times thereafter, to bargain collectively with theabove-named labor organization as the exclusivebargaining representative of all the employees ofRespondent in the appropriate unit, Respondent hasengaged in and is engaging in unfair labor practiceswithin the meaning of Section 8(aX5) of the Act.6. By the aforesaid refusal to bargain, Respon-dent has interfered with, restrained, and coerced, andis interfering with, restraining, and coercing, employ-ees in the exercise of the rights guaranteed to them inSection 7 of the Act, and thereby has engaged in andis engaging in unfair labor practices within themeaning of Section 8(a)(1) of the Act.7. The aforesaid unfair labor practices are unfairlabor practices affecting commerce within the mean-ing of Section 2(6) and (7) of the Act.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National LaborRelations Board hereby orders that the Respondent,Korb's Trading Post, Inc., Ventura, California, itsofficers, agents, successors, and assigns, shall:1. Cease and desist from:69 DECISIONS OF NATIONAL LABOR RELATIONS BOARD(a) Refusing to bargain collectively concerningrates of pay, wages, hours, and other terms andconditions of employment with Warehouse, Process-ing & Distribution Workers' Union, Local 26,International Longshoremen's & Warehousemen'sUnion, as the exclusive bargaining representative ofits employees in the following appropriate unit:All warehouse employees, shipping and receivingemployees, maintenance and repair employees,plant clerical workers, inventory control clerks,and truck drivers employed by the Employer atits warehouse located at 4795 McGrath, Ventura,California; excluding all guards, watchmen,salesmen, office clerical employees and supervi-sors as defined in the Act.(b) In any like or related manner interfering with,restraining, or coercing employees in the exercise ofthe rights guaranteed them in Section 7 of the Act.2. Take the following affirmative action whichthe Board finds will effectuate the policies of the Act:(a) Upon request, bargain with the above-namedlabor organization as the exclusive representative ofall employees in the aforesaid appropriate unit withrespect to rates of pay, wages, hours, and other termsand conditions of employment, and, if an under-standing is reached, embody such understanding in asigned agreement.(b) Post at its 4795 McGrath, Ventura, California,location, copies of the attached notice marked"Appendix."6Copies of said notice, on formsprovided by the Regional Director for Region 31,after being duly signed by Respondent's representa-tive, shall be posted by Respondent immediatelyupon receipt thereof, and be maintained by it for 60consecutive days thereafter, in conspicuous places,including all places where notices to employees arecustomarily posted. Reasonable steps shall be takenby Respondent to insure that said notices are notaltered, defaced, or covered by any other material.s In the event that this Order is enforced by a Judgment of a UnitedStates Court of Appeals, the words in the notice reading "Posted by Orderof the National Labor Relations Board" shall read "Posted Pursuant to aJudgment of the United States Court of Appeals Enforcing an Order of theNational Labor Relations Board."(c) Notify the Regional Director for Region 31, inwriting, within 20 days from the date of this Order,what steps have been taken to comply herewith.APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT refuse to bargain collectivelyconcerning rates of pay, wages, hours, and otherterms and conditions of employment with Ware-house, Processing & Distribution Workers'Union, Local 26, International Longshoremen's& Warehousemen's Union, as the exclusiverepresentative of the employees in the bargainingunit described below.WE WILL NOT in any like or related mannerinterfere with, restrain, or coerce our employeesin the exercise of the rights guaranteed them bySection 7 of the Act.WE WILL, upon request, bargain with theabove-named Union, as the exclusive representa-tive of all employees in the bargaining unitdescribed below, with respect to rates of pay,wages, hours, and other terms and conditions ofemployment, and, if an understanding is reached,embody such understanding in a signed agree-ment. The bargaining unit is:All warehouse employees, shipping andreceiving employees, maintenance and re-pair employees, plant clerical workers, in-ventory control clerks, and truck driversemployed by the Employer at its warehouselocated at 4795 McGrath, Ventura, Califor-nia; excluding all guards, watchmen, sales-men, office clerical employees and supervi-sors as defined in the Act.KoRB's TRADING POST,INC.70